Case 1:05-cv-01670-SEB-TAB Document 700 Filed 02/26/21 Page 1 of 2 PageID #: 18876




                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF INDIANA
                            INDIANAPOLIS DIVISION
      1100 WEST, LLC,

                    Plaintiff,
                                                Case No: 1:05-cv-1670-LJM-JMS
             v.

      RED SPOT PAINT & VARNISH
      CO., INC.,

                    Defendant


                      PLAINTIFF 1100 WEST, LLC’S
              MOTION TO ENFORCE SETTLEMENT AGREEMENT

        Plaintiff 1100 West now files this Motion to Enforce Settlement Agreement, to-

     gether with a Memorandum of Law in Support, Motion for Oral Argument, and

     Motion to File Document Under Seal and to Publicly File Redacted Versions of

     Document and Brief.

        The relief requested by 1100 West is that this Court reopen discovery for the

     limited purpose of determining whether the Defendant has complied with the

     terms of the parties’ Settlement Agreement. Specifically, 1100 West seeks to serve

     discovery focused on environmental data, field notes, records, and reports regard-

     ing the implementation, performance, and completion of remediation activities in

     soil and groundwater on the property located at 1011 East Columbia Street, Ev-

     ansville, Indiana. This discovery will be limited to information relevant to a deter-

     mination of whether Red Spot or any of the Red Spot Parties or Storms Parties (as

     such terms are used in the Settlement Agreement) are in breach of the Agreement.
Case 1:05-cv-01670-SEB-TAB Document 700 Filed 02/26/21 Page 2 of 2 PageID #: 18877




         WHEREFORE, Plaintiff 1100 West requests that the Court grant the Motion to

     Enforce Settlement Agreement, permit 1100 West to conduct limited discovery as

     outlined in the Memorandum of Law, and for all other just and proper relief.

              DATED: February 26, 2021


                                             Respectfully submitted,

                                             /s/ Thomas A. Barnard
                                             Thomas A. Barnard, Atty. No. 4011-49
                                             Jayna M. Cacioppo, Atty. No 25514-49
                                             Taft Stettinius & Hollister LLP
                                             One Indiana Square, Suite 3500
                                             Indianapolis, IN 46204
                                             P: (317) 713-3500
                                             F: (317) 713-3699
                                             E: tbarnard@taftlaw.com
                                             jcacioppo@taftlaw.com

                                             Attorneys for Plaintiff, 1100 West, LLC

     28708413v1




     Page | 2
